Citation Nr: 1341800	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy, including secondary to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's current benign prostatic hypertrophy (BPH) did not have its onset during active service, and was not the result of an event, injury, or disease incurred in active service, to include inservice herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for BPH, to include as secondary to inservice herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2010 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the August 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also concludes that a VA examination is not required to properly adjudicate this matter.  
The Veteran's service treatment records do not show any complaints of or treatment for BPH.  Post service treatment records reflect that he was first diagnosed with BPH in March 2010, with urinary symptoms beginning in January 2008.  Accordingly, there are no signs or symptoms of BPH shown for over 27 years after the Veteran's discharge from military service.  In addition, there is no competent evidence linking BPH to the Veteran's military service, including his inservice exposure to Agent Orange.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board will address the merits of the claim.

II. Laws and Regulations

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as malignant tumors, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  In particular, presumptive service connection on the basis of herbicide exposure is warranted for prostate cancer if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

III.  Factual Background and Analysis

The Veteran served in the Army from April 1968 to March 1970, including service in the Republic of Vietnam from April 1969 to March 1970.  His service treatment records are silent as to any inservice complaints of or treatment for a prostate disability.  The Veteran's separation examination, performed in March 1970, noted that his genitourinary system was normal.  On a medical history report, completed at that time, he denied having any problems with frequent or painful urination.  

Post service treatment records reflect that the Veteran currently has BPH.  Specifically, post service treatment reports reflect complaints of urinary problems in January 2008; along with a subsequent diagnosis of BPH in March 2010.

In July 2010, the Veteran filed his present claim seeking service connection for a prostate disability.  He attributes this condition to his inservice exposure to Agent Orange.  He further alleges that he does not have a family history of prostate problems. 

Initially, the Board finds BPH is not presumptively linked to herbicide exposure under the applicable regulations.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's military service records are negative for any evidence of prostate disability.  His separation examination, performed in March 1970, noted that his genitourinary system was normal.  

Following his discharge from military service, the first evidence suggesting that the Veteran may have a prostate disability is dated in January 2008, over 27 years after his separation from military service.  

There is no competent evidence of record suggesting a link between the Veteran's current BPH and his military service, including his inservice exposure to Agent Orange.  The Veteran is not competent to suggest a link or nexus between Agent Orange exposure and BPH, and he has not reported having any inservice symptoms associated with a prostate disability.  Due to the lack of nexus, direct service connection for the Veteran's BPH is not warranted.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  Service connection for BPH, to include as secondary to inservice herbicide exposure, is not warranted.



ORDER

Service connection for BPH, including secondary to inservice herbicide exposure, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


